PER CURIAM.
This appeal arises out of a proceeding supplemental to the suit between the same parties reported in Miller et ux. v. Protrka et ux., 193 Or 585, 238 P2d 753. In that matter the appellants Protrka gave a supersedeas bond. During the pendency of that appeal, *416and thereafter, the appellants remained in possession of the subject premises, a motel, for a period of approximately 22 months. As indicated by the mandate, the bond in that case was conditioned that the appellants would pay the value of such use and occupation in an amount to be ascertained by the circuit court.
After the entry of a decree on the mandate, the trial court held a hearing and found that the fair rental value of said property was $1,200 per month. The court thereupon credited the Protrkas with amounts not here disputed and entered judgment against them for the remaining balance of $4,012.92. From this judgment the defendants appeal.
No issues of law are presented, and the only error alleged is that the judgment in the above amount was against the weight of the evidence.
From our examination of the record, we find substantial evidence preponderating against the claim of the appellants and warranting the finding of the lower court.
The judgment is affirmed.